DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The presently recited “content ratio” of the alkali metal element to alkaline earth metal element has been construed as a weight ratio (see Spec. p. 11, l. 20).

Claim Rejections – 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 13-16 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent Application Publication No. 2012/0329980 A1 (herein “George”) in view of US Patent No. 4,440,924 (herein “Kuze”).
As to claims 13 and 15: George describes a method of making polyester resins comprising diol-derived residues of diCHDM which are according to the presently recited chemical names (see the abstract and ¶¶ [0018] and [0021]-[0022]). The dicarboxylic acid-derived residue may be derived from terephthalic acid (see ¶ [0031]) and optional further diacids (see ¶ [0032]). The esterification and polycondensation reactions may be conducted in the presence of a catalyst (see the latter half of ¶ [0052]).
George does not disclose the presently recited alkali metal and alkaline earth metal compounds.
Kuze describes a process for making polyesters including introducing metal compounds into the reaction system for provide them with electrostatic adherence, transparency, and heat resistance, among other properties (see col. 2, ll. 1-13). The metal compounds include a magnesium compound such as magnesium acetate or magnesium methoxide in an amount of 30-400 or 50-200 ppm in terms of the mass of the magnesium atoms (see col. 3, l. 67 to col. 4, l. 15). The metal compounds further include an alkali metal compound such as sodium acetate or others in an amount of 3.0-50 or 5.0-30 ppm in terms of the mass of the alkali metal atoms (see col. 4, l. 64 to col. 5, l. 21). These amounts of the metal compounds provide electrostatic adherence (see col. 4, ll. 7-13 and col. 5, ll. 14-21).
Although there are many permutations of combinations of the amounts of Kuze’s magnesium compound and alkali metal compound, some arbitrary selections establish that Kuze’s disclosure overlaps the presently recited weight ratio. For instance (considering the broader ranges for each), Kuze’s compositions may comprise 50 ppm of the alkali metal and 30 ppm of magnesium. In this instance, the ratio of alkaline earth metal to alkali metal is 0.6:1, and this falls within the scope of the recited range of ratios of 0.01:1 to 1:1.
In light of Kuze, one of ordinary skill in the art would have been motivated to make George’s polymers with the magnesium compound and the alkali metal compound as disclosed by Kuze in order to impart them with improved electrostatic adherence, transparency, and heat resistance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made George’s polymers with any of the disclosed amounts of Kuze’s magnesium compound and alkali metal compound, including amounts within the scope of the presently recited range of ratios.
As to claim 14: George’s esterification reaction is performed at 150-260 °C for 0.5-8 hours, preferably 180-240 °C for 1 to 4 hours (see the beginning of ¶ [0052]), and these temperatures and times overlap the presently recited ranges. The molar ratio of diol to acid is 1.05 to 3 (see the middle of ¶ [0052]), and this range overlaps the presently recited range.
George discloses that the esterification is performed under an inert atmosphere (see the beginning of ¶ [0052]). George further discloses that the (subsequent) 
In light of the lack of a disclosure regarding special pressure conditions (such as reduced or increased pressure) for the esterification, one of ordinary skill in the art would have been motivated by ordinary creativity to conduct the esterification reaction at ordinary atmospheric pressure (or at about 1 kgf/cm2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have performed George’s esterification at ordinary atmospheric pressure (or at about 1 kgf/cm2).
As to claim 16: George further discloses that the polycondensation reaction is performed at 220-350 °C, preferably 240-300 °C, and more preferably 250-290 °C (see the middle of ¶ [0052]), and these ranges of temperatures overlap the presently recited ranges. George further discloses that the polycondensation is performed under reduced pressure (see the middle of ¶ [0052]). George further discloses examples (see ¶¶ [0061] and [0063]) in which the polycondensation is performed at 0.3 mmHg.
George does not specifically disclose an embodiment of a process satisfying the further limitation of the present claims and in which the polycondensation is performed at 0.3 mmHg. In light of George’s disclosures regarding a reduced pressure and examples of such reduced pressure at 0.3 mmHg, one of ordinary skill in the art would have merely exercised ordinary creativity by performing George’s polycondensation at 0.3 mmHg of pressure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have performed George’s polycondensation at 0.3 mmHg of pressure.

Claim Rejections – 35 U.S.C § 112

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13-16 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 13 recited a method in which a dicarboxylic acid is reacted “with the diol” including certain diols (line 4 of claim 13). The claim does not previously recite a diol, and therefore the reference to “the diol” lacks proper antecedent basis. Claims 14-16 are dependent upon claim 13, and because they do not remedy the deficiency of their base claim, they are rejected under 35 U.S.C. § 112(b) for the same reason.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345.  The examiner can normally be reached on Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/RICHARD A HUHN/Primary Examiner, Art Unit 1764